UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-03657 DWS State Tax-Free Income Series (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:8/31 Date of reporting period: 11/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of November 30, 2010(Unaudited) DWS California Tax-Free Income Fund Principal Amount ($) Value ($) Municipal Bonds and Notes 94.2% California 83.4% Anaheim, CA, Other General Obligation Lease, Public Financing Authority, Public Improvements Project: Series C, Zero Coupon, 9/1/2017, INS: AGMC Series C, Zero Coupon, 9/1/2018, INS: AGMC Series C, 6.0%, 9/1/2014, INS: AGMC Series C, 6.0%, 9/1/2016, INS: AGMC Series A, 6.0%, 9/1/2024, INS: AGMC Anaheim, CA, Redevelopment Agency Tax Allocation, Merged Redevelopment Project Area, Series A, 5.0%, 2/1/2025, INS: AGMC Benicia, CA, School District General Obligation, Unified School District: Series A, Zero Coupon, 8/1/2017, INS: FGIC Series A, Zero Coupon, 8/1/2018, INS: FGIC Big Bear Lake, CA, Water Revenue: 6.0%, 4/1/2015, INS: NATL 6.0%, 4/1/2022, INS: NATL Brentwood, CA, Infrastructure Financing Authority, Water Revenue, 5.75%, 7/1/2038 Cabrillo, CA, County General Obligation Lease, Unified School District, Series A, Zero Coupon, 8/1/2019, INS: AMBAC California, Center Unified School District, Series C, Zero Coupon, 9/1/2014, INS: NATL California, Educational Facilities Authority Revenue, Pitzer College, 6.0%, 4/1/2040 California, Golden State Tobacco Securitization Corp., Tobacco Settlement Revenue, Series A, 5.0%, 6/1/2045, INS: AGC California, Health Facilities Finance Authority Revenue, Kaiser Permanente, Series A, Zero Coupon, 10/1/2012, INS: AMBAC California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2039 California, Health Facilities Financing Authority Revenue, Children's Hospital, Series B, 0.29% *, 11/1/2038, GTY: Children's Healthcare of California, LOC: U.S. Bank NA California, Health Facilities Financing Authority Revenue, Providence Health & Services: Series B, 5.5%, 10/1/2039 Series C, 6.5%, 10/1/2033 California, Health Facilities Financing Authority Revenue, Sutter Health, Series A, 5.25%, 8/15/2022 California, Higher Education Revenue, Educational Facilities Authority, University of San Diego, Zero Coupon, 10/1/2014, INS: AMBAC California, Infrastructure & Economic Development Bank Revenue, California Independent Systems Operator Corp., Series A, 6.25%, 2/1/2039 California, Los Rios Community College District, Election of 2008, Series A, 5.0%, 8/1/2035 California, M-S-R Energy Authority, Series A, 7.0%, 11/1/2034 California, Marin Water District Financing Authority Revenue: Series A, 5.0%, 7/1/2035 Series A, 5.0%, 7/1/2040 California, Napa Valley Unified School District, Election of 2006: Series A, Zero Coupon, 8/1/2027 Series A, Zero Coupon, 8/1/2028 Series A, Zero Coupon, 8/1/2029 California, San Gorgonio Memorial Healthcare, Election of 2006, Series C, 7.2%, 8/1/2039 California, Senior Care Revenue, Statewide Community Development Authority, ETM, 5.6%, 11/15/2013 California, Single Family Housing Revenue, Mortgage Finance Authority, Series B, AMT, 7.3%, 6/1/2031 California, South Bayside Waste Management Authority Revenue, Solid Waste Enterprise, Shoreway Environmental, Series A, 6.0%, 9/1/2036 California, Special Assessment Revenue, Golden State Tobacco Securitization Corp.: Series A-1, 5.0%, 6/1/2033 Series A-1, 5.75%, 6/1/2047 California, State Department of Water Resources Revenue, Center Valley Project, Water Systems, Series AH, 5.25%, 12/1/2035 California, State General Obligation: 5.125%, 4/1/2024 5.125%, 11/1/2024 6.0%, 4/1/2038 6.25%, 11/1/2034 6.5%, 4/1/2033 California, State General Obligation, Various Purposes: 5.0%, 11/1/2026 5.0%, 12/1/2031, INS: NATL 6.0%, 11/1/2039 California, State Public Works Board, Lease Revenue, Capital Projects: Series G-1, 5.75%, 10/1/2030 Series I-1, 6.375%, 11/1/2034 California, State Public Works Board, Lease Revenue, Department of Mental Health, Series A, 5.5%, 6/1/2022 California, State University Revenue: Series A, 5.0%, 11/1/2024, INS: FGIC Series A, 5.25%, 11/1/2038 California, Statewide Communities Development Authority Revenue, American Baptist Homes West, 6.25%, 10/1/2039, GTY: American Baptist Homes Foundation California, Statewide Communities Development Authority Revenue, Certificates of Participation, Cedars-Sinai Medical Center, 6.5%, 8/1/2012 California, Statewide Communities Development Authority Revenue, Cottage Health Obligation Group, 5.25%, 11/1/2030 California, Statewide Communities Development Authority Revenue, Kaiser Permanente, Series B, 0.974% **, 4/1/2036 California, Statewide Communities Development Authority, Certificates of Participation, Sutter Health, 6.0%, 8/15/2017, INS: AGMC California, Western Municipal Water District Facilities Authority Revenue, Series B, 5.0%, 10/1/2039 Carlsbad, CA, School District General Obligation, Unified School District, Zero Coupon, 11/1/2018, INS: FGIC Carson, CA, Redevelopment Housing Agency, Tax Allocation, Series A, 5.25%, 10/1/2036 Chino Valley, CA, Unified School District, Election of 2002, Series C, 5.25%, 8/1/2030, INS: NATL Contra Costa County, CA, GNMA Mortgage-Backed Securities Program, AMT, ETM, 7.75%, 5/1/2022 Corona, CA, Sales & Tax Revenue, Community Facilities District, Series 90-1-A, 5.5%, 9/1/2015, INS: NATL Corona-Norco, CA, Sales & Tax Revenue, Unified School District Public Financing Authority, Series A, 5.75%, 9/1/2014, INS: NATL Dry Creek, CA, School District General Obligation, Joint Elementary School District: Series A, Zero Coupon, 8/1/2021, INS: AGMC Series A, Zero Coupon, 5/1/2022, INS: AGMC East Bay, CA, Municipal Utility District, Wastewater Systems Revenue, Series A, 5.0%, 6/1/2037, INS: AMBAC (a) Encinitas, CA, State General Obligation, Unified School District, Zero Coupon, 8/1/2017, INS: NATL Escondido, CA, School District General Obligation, Unified High School District: Zero Coupon, 5/1/2015, INS: NATL Zero Coupon, 5/1/2016, INS: NATL ETM, Zero Coupon, 11/1/2017, INS: NATL Zero Coupon, 11/1/2018, INS: NATL ETM, Zero Coupon, 11/1/2020, INS: NATL Foothill, CA: ETM, Zero Coupon, 1/1/2018, INS: Radian ETM, Zero Coupon, 1/1/2020, INS: Radian Foothill, CA, School District General Obligation, Zero Coupon, 8/1/2016, INS: NATL Foothill, CA, Toll Road Revenue, Eastern Corridor Agency: Zero Coupon, 1/15/2017, INS: NATL Zero Coupon, 1/15/2018, INS: NATL Zero Coupon, 1/15/2025 5.8%, 1/15/2020, INS: NATL 5.875%, 1/15/2026 Fresno, CA, School District General Obligation, Unified School District: Series C, 5.9%, 2/1/2017, INS: NATL Series A, 6.4%, 8/1/2016, INS: NATL Healdsburg, CA, School District General Obligation, Unified School District, Zero Coupon, 7/15/2014, INS: FGIC Las Virgenes, CA, School District General Obligation, Unified School District, Series A, Zero Coupon, 11/1/2013, INS: NATL Long Beach, CA, Port Authority Revenue: Series A, AMT, 6.0%, 5/15/2017, INS: FGIC Series A, AMT, 6.0%, 5/15/2018, INS: FGIC Los Angeles County, CA, Core City General Obligation Lease, Convention & Exhibition Center Authority, Series A, 6.125%, 8/15/2011, INS: NATL Los Angeles, CA, Community College District, Election of 2008, Series C, 5.25%, 8/1/2039 Los Angeles, CA, Department of Airports Revenue, Series A, 5.25%, 5/15/2039 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2040 Los Angeles, CA, Pollution Control Revenue, 6.0%, 6/1/2021, INS: FGIC Los Angeles, CA, Unified School District, Series F, 5.0%, 1/1/2034 (a) Lucia Mar, CA, School District General Obligation, Series A, Zero Coupon, 8/1/2016, INS: FGIC Merced, CA, School District General Obligation, High School District: Series A, Zero Coupon, 8/1/2014, INS: FGIC Series A, Zero Coupon, 8/1/2015, INS: FGIC Series A, Zero Coupon, 8/1/2016, INS: FGIC Modesto, CA, General Obligation Lease, Community Project, Series A, 5.6%, 11/1/2014, INS: AMBAC Murrieta Valley, CA, General Obligation, Unified School District: Series A, Zero Coupon, 9/1/2016, INS: FGIC 5.0%, 9/1/2026, INS: AGMC Northern California, Power Agency, Prerefunded, 7.0%, 7/1/2016 Palmdale, CA, School District General Obligation, School Building Project, Zero Coupon, 10/1/2019, INS: AGMC Pittsburg, CA, Redevelopment Agency Tax Allocation, Los Medanos Community Project, Series A, 6.5%, 9/1/2028 Rancho, CA, Water District Financing Authority Revenue: Series A, 5.0%, 8/1/2027, INS: FGIC Series A, 5.0%, 8/1/2029, INS: FGIC Redwood City, CA, School District General Obligation, Elementary School District, Zero Coupon, 8/1/2017, INS: FGIC Riverside County, CA, Hospital & Healthcare Revenue, Asset Leasing Corp.: Zero Coupon, 6/1/2015, INS: NATL Zero Coupon, 6/1/2016, INS: NATL Sacramento County, CA, Airport Systems Revenue, Series B, 5.75%, 7/1/2039 Sacramento County, CA, Sales & Special Tax Revenue, Community Facilities District No. 1: 5.5%, 12/1/2010 6.0%, 9/1/2011 6.125%, 9/1/2014 6.3%, 9/1/2021 Sacramento County, CA, Water Finance Authority Revenue, Water Agency Zones 40 & 41: Series B, 0.769% **, 6/1/2039, INS: FGIC Series A, 5.0%, 6/1/2026, INS: FGIC Sacramento, CA, Electric Revenue, Municipal Utility District: Series U, 5.0%, 8/15/2026, INS: AGMC Series U, 5.0%, 8/15/2028, INS: AGMC Series G, 6.5%, 9/1/2013, INS: NATL Sacramento, CA, Other General Obligation Lease, City Financing Authority, Series A, 5.4%, 11/1/2020, INS: AMBAC Sacramento, CA, Sales & Special Tax Revenue, Finance Authority, Series B, Zero Coupon, 11/1/2016, INS: NATL Saddleback Valley, CA, Sales & Special Tax Revenue, Unified School District, Public Financing Authority: Series A, 6.0%, 9/1/2013, INS: AGMC Series A, 6.0%, 9/1/2014, INS: AGMC Series A, 6.0%, 9/1/2015, INS: AGMC San Bernardino, CA, County General Obligation, Medical Center Financing Project, 5.5%, 8/1/2017, INS: NATL San Bernardino, CA, Other Revenue Lease, Series A, 5.25%, 11/1/2014, INS: NATL San Bruno Park, CA, School District, General Obligation: Zero Coupon, 8/1/2017, INS: AGMC Zero Coupon, 8/1/2019, INS: AGMC San Diego County, CA, Regional Airport Authority Revenue, Series A, 5.0%, 7/1/2040 San Diego, CA, Community College District, Election of 2002, 5.25%, 8/1/2033 San Diego, CA, Public Facilities Financing Authority, Sewer Revenue, Series A, 5.25%, 5/15/2039 San Diego, CA, School District General Obligation, Election of 1998, Series B, 6.0%, 7/1/2019, INS: NATL San Francisco, CA, Bay Area Rapid Transit District, Election of 2004, Series B, 5.0%, 8/1/2027 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Series E, 6.0%, 5/1/2039 San Francisco, CA, City & County Public Utilities Commission, Water Revenue: Series B, 5.0%, 11/1/2039 Series A, 5.125%, 11/1/2039 San Joaquin Hills, CA, Toll Road Revenue, Transportation Corridor Agency: Series A, Zero Coupon, 1/15/2015, INS: NATL Series A, Zero Coupon, 1/15/2016, INS: NATL Series A, Zero Coupon, 1/15/2017, INS: NATL Series A, Zero Coupon, 1/15/2018, INS: NATL Series A, Zero Coupon, 1/15/2019, INS: NATL San Jose, CA, School District General Obligation, Unified School District, Series A, ETM, Zero Coupon, 8/1/2017, INS: FGIC San Juan, CA, San Juan Project, Series D, ETM, 6.75%, 7/1/2020, INS: NATL San Leandro, CA, Unified School District, Election of 2006, Convertible Capital Appreciation, Series C, Step-up Coupon, 0% to 8/1/2026, 7.0% to 8/1/2039, INS: AGC San Mateo County, CA, Joint Powers Financing Authority Lease Revenue, Youth Services Campus, Series A, 5.0%, 7/15/2033 San Ysidro, CA, School District General Obligation, 6.125%, 8/1/2021, , INS: AMBAC Santa Ana, CA, Other General Obligation, Police Administration & Holding Facility, Series A, 6.25%, 7/1/2024, INS: NATL Santa Cruz County, CA, County General Obligation Lease, Capital Facilities Project: 5.5%, 9/1/2017, INS: NATL 5.5%, 9/1/2018, INS: NATL 5.6%, 9/1/2019, INS: NATL 5.6%, 9/1/2020, INS: NATL 5.65%, 9/1/2024, INS: NATL 5.65%, 9/1/2025, INS: NATL 5.65%, 9/1/2026, INS: NATL Santa Margarita/Dana Point, CA, Special Assessment Revenue, Improvement District Authority: Series B, 7.25%, 8/1/2012, INS: NATL Series B, 7.25%, 8/1/2013, INS: NATL Santaluz, CA, Special Tax Bonds, Santaluz Community Facilities District No. 2, Improvement Area No. 1: 6.25%, 9/1/2021 6.375%, 9/1/2030 Southern California, Electric Revenue, Public Power Authority, Transmission Project, Zero Coupon, 7/1/2015 Southern California, Metropolitan Water District: Series C, 5.0%, 7/1/2031 Series C, 5.0%, 7/1/2035 Southern California, Metropolitan Water District, Waterworks Revenue: Series B, 0.3% *, 7/1/2027 Series A, 5.75%, 7/1/2021 Series A, ETM, 5.75%, 7/1/2021 Tahoe Truckee, CA, School District General Obligation, Unified School District Capital Improvement, Series A, Zero Coupon, 8/1/2022, INS: FGIC Temple City, CA, School District General Obligation, Series A, Zero Coupon, 8/1/2015, INS: FGIC Torrance, CA, Torrance Memorial Medical Center, Series A, 5.0%, 9/1/2040 Ukiah, CA, School District General Obligation, Unified School District, Zero Coupon, 8/1/2016, INS: FGIC Walnut, CA, Energy Center Authority Revenue, Series A, 5.0%, 1/1/2040 Puerto Rico 10.7% Commonwealth of Puerto Rico, Aqueduct & Sewer Authority Revenue, Series A, 6.0%, 7/1/2038 Commonwealth of Puerto Rico, General Obligation, Public Improvement: Series A, 5.25%, 7/1/2022 Series A, 5.5%, 7/1/2019, INS: NATL Puerto Rico, Electric Power Authority Revenue: Series JJ, 5.375%, 7/1/2017, INS: XLCA Series JJ, 5.375%, 7/1/2018, INS: XLCA Puerto Rico, Sales & Special Tax Revenue, Highway & Transportation Authority: Series Z, 6.0%, 7/1/2018, INS: AGMC Series Z, 6.25%, 7/1/2014, INS: NATL Series A, 6.25%, 7/1/2016, INS: AGMC Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.375%, 8/1/2039 Series A, 6.5%, 8/1/2044 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation: Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 Series A, Step-up Coupon, 0% to 8/1/2019, 6.25% to 8/1/2033 Puerto Rico, State General Obligation: 5.5%, 7/1/2015, INS: NATL 5.65%, 7/1/2015, INS: NATL 6.5%, 7/1/2015, INS: NATL Virgin Islands 0.1% Virgin Islands, Public Finance Authority Revenue, Capital Projects, Series A-1, 5.0%, 10/1/2039 Total Municipal Bonds and Notes (Cost $777,769,213) Municipal Inverse Floating Rate Notes (b) 15.9% California California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (c) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962, 144A, 13.324%, 4/1/2031, Leverage Factor at purchase date: 3 to 1 California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (c) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-3, 144A, 17.498%, 4/1/2031, Leverage Factor at purchase date: 4 to 1 California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2026 (c) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-2, 144A, 17.515%, 4/1/2026, Leverage Factor at purchase date: 4 to 1 California, State Community Center, College District, Election of 2002, Series A, 5.0%, 8/1/2026, INS: AGMC (c) Trust: California, State Community Center, Series 2008-1154, 144A, 9.13%, 8/1/2026, Leverage Factor at purchase date: 2 to 1 California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2023 (c) California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2024 (c) California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2025 (c) Trust: California, State Department of Water Resources, Water Revenue, Series 2705, 144A, 12.518%, 12/1/2023, Leverage Factor at purchase date: 3 to 1 California, University of California Revenues, Series O, 5.25%, 5/15/2039 (c) Trust: California, University of California Revenues, Series 3368-2, 144A, 18.45%, 5/15/2039, Leverage Factor at purchase date: 4 to 1 California, University of California Revenues, Series O, 5.75%, 5/15/2034 (c) Trust: California, University of California Revenues, Series 3368, 144A, 20.45%, 5/15/2034, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Community College District, Election of 2008, Series A, 6.0%, 8/1/2033 (c) Trust: Los Angeles, CA, Community College District, Series R-11728, 144A, 26.76%, 8/1/2033, Leverage Factor at purchase date: 5 to 1 Los Angeles, CA, Department of Water & Power Revenue, Series A, 5.0%, 7/1/2039 (c) Trust: Los Angeles, CA, Department of Water & Power Revenue, Series 3325, 144A, 17.42%, 7/1/2039, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Wastewater Systems Revenue, Series A, 5.75%, 6/1/2034 (c) Trust: Los Angeles, CA, Wastewater Systems Revenue, Series 3371-1, 144A, 20.45%, 6/1/2034, Leverage Factor at purchase date: 4 to 1 San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2027, INS: AGMC (c) San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2028, INS: AGMC (c) Trust: San Diego County, CA, Water Utility Improvements, Certificates of Participation, Series 2008-1104, 144A, 9.133%, 5/1/2027, Leverage Factor at purchase date: 2 to 1 San Francisco, CA, Bay Area Rapid Transit District, Election of 2004, Series B, 5.0%, 8/1/2032 (c) Trust: San Francisco, CA, General Obligation, Series 3161, 144A, 13.278%, 8/1/2032, Leverage Factor at purchase date: 3 to 1 Santa Clara County, CA, San Jose Unified School District, Election of 2002, Series D, 5.0%, 8/1/2032 (c) Trust: Santa Clara County, CA, San Jose Unified School District, Series 1158, 144A, 9.13%, 8/1/2032, Leverage Factor at purchase date: 2 to 1 Total Municipal Inverse Floating Rate Notes (Cost $131,174,283) % of Net Assets Value ($) Total Investment Portfolio (Cost $908,943,496) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels.These securities are often payable on demand and are shown at their current rates as of November 30, 2010. ** These securities are shown at their current rate as of November 30, 2010.Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. † The cost for federal income tax purposes was $907,823,619.At November 30, 2010, net unrealized appreciation for all securities based on tax cost was $34,188,146.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $48,129,468 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $13,941,322. (a) At November 30, 2010, this security has been pledged, in whole or in part, as collateral for open interest rate swap contracts. (b) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (c) Security forms part of the below tender option bond trust.Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMBAC: Ambac Financial Group, Inc. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. XLCA: XL Capital Assurance At November 30, 2010, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 1/11/2011 1/11/2016 Fixed — 3.787% Floating — LIBOR — 1/12/2011 1/12/2016 Fixed — 3.796% Floating — LIBOR — 7/14/2010 7/14/2029 Fixed — 4.133% Floating — LIBOR — 2/7/2011 2/7/2030 Fixed — 4.692% Floating — LIBOR — 10/28/2011 10/28/2031 Fixed — 3.788% Floating — LIBOR — Total net unrealized depreciation on open interest rate swaps (7,385,121) Counterparties: 1 Citigroup, Inc. 2 JPMorgan Chase Securities, Inc. LIBOR: London InterBank Offered Rate Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Bonds and Notes(d) $— $— Derivatives(e) — — Total $— $— Liabilities Derivatives(e) $— $— Total $— $— There have been no significant transfers in and out of Level 1 and Level 2 fair value measurements during the period ended November 30, 2010. (d) See Investment Portfolio for additional detailed categorizations. (e) Derivatives include unrealized appreciation (depreciation) on interest rate swap contracts. Derivatives The following table presents, by major type of derivative contract, the unrealized appreciation (depreciation) of the Fund's derivative instruments as of November 30, 2010 categorized by the primary underlying risk exposure. Primary Underlying Risk Disclosure Swaps Interest Rate Contracts $ ) ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: DWS California Tax-Free Income Fund, a series of DWS State Tax-Free Income Series By: /s/Michael G. Clark Michael G. Clark President Date: January 21, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Michael G. Clark Michael G. Clark President Date: January 21, 2011 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: January 21, 2011
